Petition for certiorari to review the judgment of reversal entered by the Court of Appeals in the appeal of Day v. Galloway, 96 So. 365. The Court of Appeals held that the trial court erred in giving the general affirmative charge for the plaintiff, appellee. This conclusion involved, necessarily, a finding of fact, to review or revise which this court will not exert its powers or authority through certiorari. Ex parte Steverson, 177 Ala. 384, 389, 58 So. 992; Ex parte Williams,182 Ala. 34, 37, 62 So. 63; 13 Mich. Ala. Dig. 433. There is presented a nonreviewable question only; and, without passing upon the matter in any way, the writ is denied.
Writ denied.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.